—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Racing and Wagering Board, dated December 6, 1996, which confirmed a decision of the field stewards at Belmont Park racetrack to disqualify the horse “May I Inquire” and place it last in the seventh race of June 12, 1996, at Belmont Park.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or *556disbursements (see, Shapiro v Queens County Jockey Club, 184 Misc 295; Matter of Howard v Wyman, 28 NY2d 434; see also, Pelling v Illinois Racing Bd., 214 111 App 3d 675, 574 NE2d 116). Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.